Citation Nr: 1339357	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sadia Sorathia, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1995 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a St. Petersburg, Florida Regional Office (RO) August 2008 rating decision, which granted service connection for an anxiety disorder with a 10 percent evaluation, effective March 3, 2008.  

A review of the virtual VA paperless claims file associated with the Veteran's appeal revealed a November 2013 written brief presentation. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran receives regular VA care for his anxiety disorder.  Records of his VA treatment, however, dated since May 2009, have not been physically or electronically associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a VA psychiatric examination to assess the current severity of his anxiety disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his service-connected anxiety disorder.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment for an anxiety disorder and associate them with the record.  Specifically check for records from the Gainesville VAMC and the Eglin VA community based outpatient clinic.  If no additional records are available, include documentation of the unavailability in the claims file.  

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment regarding his anxiety disorder.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his anxiety disorder and the impact of the disorder on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate psychiatric VA examination to determine the current nature, extent, and severity of the anxiety disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner should indicate the impact of the Veteran's anxiety disorder on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

5. Then, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

